Case 2:16-cv-01817-JAD-DJA Document 31 Filed 08/21/19 Page 1 of 4




                                                ECF No. 31
Case 2:16-cv-01817-JAD-DJA Document 31 Filed 08/21/19 Page 2 of 4




                                        "VHVTU 
                                              Y
   Case 2:16-cv-01817-JAD-DJA Document 31 Filed 08/21/19 Page 3 of 4


            "VHVTU 




                                          ORDER

    Based on this stipulation [31], which I construe as a joint motion because it is signed by fewer
than all remaining parties, IT IS HEREBY ORDERED that title to 7829 Faith Court, Las Vegas,
Nevada, 89131 is quieted; IT IS HEREBY DECLARED that the Deed of Trust recorded in the
official records of the Clark County Recorder's office on October 8, 2004, as Instrument No.
20041008-0002609 continues to encumber the property as a valid lien; all claims by Plaintiff 7829
Faith LLC against PNC Bank, N.A., and Federal Home Loan Mortgage corporation are DISMISSED
with prejudice, each party to bear its own fees and costs.

   IT IS FURTHER ORDERED that Plaintiff 7829 Faith Court has until September 5, 2019, to
notify the court of the status of the claims against Silver State Schools Credit Union, Kevin L.
Hendricks, and National City Mortgage Company; Interpleader Absolute Collection Services, LLC,
has until September 5, 2019, to notify the court of the status of its claims. Failure to file a timely
notice will result in the court deeming this case or those particular claims abandoned and closing this
case.
                                                _________________________________
                                                                  _____
                                                                     ____________
                                                                               _ _________
                                                U.S. District Judge  Jennifer
                                                                 ge JJe
                                                                      ennnnif       Dorsey
                                                                           i er A. Do orse
                                                Dated: August 22, 2019
